In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0052V
                                      Filed: June 2, 2016
                                        UNPUBLISHED

****************************
DIANA HAGERMAN,                            *
                                           *
                     Petitioner,           *     Damages Decision Based on Proffer;
v.                                         *     Influenza (“Flu”) Vaccine; Shoulder
                                           *     Injury Related to Vaccine Administration
SECRETARY OF HEALTH                        *     (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                        *     (“SPU”)
                                           *
                     Respondent.           *
                                           *
****************************
Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Ann Donohue Martin, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On January 12, 2016, Diana Hagerman (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered injuries to
her right shoulder which were caused-in-fact by an influenza (“flu”) vaccine she received
on November 4, 2014. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

       On April 27, 2016, a ruling on entitlement was issued, finding petitioner entitled to
compensation. On June 2, 2016, respondent filed a proffer on award of compensation
(“Proffer”) indicating petitioner should be awarded $130,000.00. Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Based


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
on the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $130,000.00, in the form of a check payable to
petitioner, Diana Hagerman. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
DIANA HAGERMAN,                      )
                                     )
            Petitioner,              )
                                    )   No. 16-52V
      v.                            )   Chief Special Master Dorsey
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$130,000.00, which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $130,000.00 in the form of a check payable to petitioner.

Petitioner agrees.

                                                      Respectfully submitted,

                                                      BENJAMIN C. MIZER
                                                      Principal Deputy Assistant Attorney General

                                                      RUPA BHATTACHARYYA
                                                      Director
                                                      Torts Branch, Civil Division

1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.
                          CATHARINE E. REEVES
                          Acting Deputy Director
                          Torts Branch, Civil Division

                          LINDA S. RENZI
                          Senior Trial Counsel
                          Torts Branch, Civil Division

                          s/ ANN D. MARTIN
                          ANN D. MARTIN
                          Senior Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146
                          Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Tel.: (202) 307-1815

DATED: June 2, 2016




                      2